February 10, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-4644 Subject: Nationwide Life Insurance Company Pre-Effective Amendment No. 1 for Select Retirement Individual Supplemental Immediate Fixed Income Annuity Contracts on Form S-1 SEC File No. 333-155368 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (Nationwide), we are filing Pre-Effective Amendment No. 1 to the registration statement indicated above for the purpose of registering Select Retirement, an Individual Supplemental Immediate Fixed Income Annuity Contract (the Contracts). This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide is attached hereto as Exhibit 24.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. On November 14, 2008, Nationwide filed an initial registration statement for Individual Supplemental Immediate Fixed Income Annuity Contracts.On January 13, 2009, Nationwide received your written comments.Pre-Effective Amendment No. 1 reflects red-lining of changes made to address your written comments.In addition, due to the recent and dramatic change in market conditions, Nationwide has elected to remove the Cost of Living Adjustment (COLA) benefit from this product, and has converted the automatic 5% cumulative increase in the Accumulation Phase to an automatic 5% simple interest increase.Nationwide did not increase the price of the product, but the net effect of removing the COLA benefit and converting the 5% cumulative is that the benefits provided by the product have decreased.Other redlined changes in this Pre-Effective Amendment No. 1 reflect non-material clarifying disclosures. 1.What is the Contract? (p.1). Please clarify the second paragraph where "Guaranteed Lifetime Withdrawals" is identified as a defined term. The definition on page 42 limits this term to withdrawals taken after the Withdrawal Start Date (WSD). Please revise the initial reference in light of that definition and any related disclosure modified to respond to comments in this letter. The United States Securities and Exchange Commission
